Citation Nr: 0836819	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-40 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Waco, Texas.

As a procedural matter, the Board notes that the veteran 
submitted a written statement dated in October 2007.  This 
evidence was received after the last RO review and did not 
include a waiver.  The Board has, accordingly, reviewed the 
additional evidence but finds that it is essentially the same 
arguments the veteran has maintained all along as to the 
level of his low back disability and has been effectively 
considered by the RO.  

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  


FINDING OF FACT

The veteran's low back disability has been manifested 
subjective complaints of pain, radiating down the left leg; 
objective findings include some loss of motion due to pain.  
Ankylosis and incapacitating episodes of intervertebral disc 
disease have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4. 40, 4.45, 4.59, 4.71, 4.71a (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

A VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In this case, the veteran claims that his service-connected 
lumbosacral strain has increased in severity so as to warrant 
a disability rating in excess of 20 percent.  A higher than 
20 percent rating will be warranted when the objective 
medical evidence shows the following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent);
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months (40 percent) 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a disability rating in 
excess of 20 percent is not warranted under the applicable 
regulations.  First, the Board finds that there is no basis 
for a higher rating based on limitation of forward flexion of 
the thoracolumbar spine.  Specifically, an August 2004 VA 
examination noted flexion to 90 degrees, which is 
anatomically normal, and a September 2005 VA examination also 
revealed "normal" range of motion of the thoracolumbar 
spine.  

While the most recent July 2007 VA examination indicated some 
limitation of motion, with forward flexion limited to 50 
degrees with pain, these medical findings do not demonstrate 
limitation of flexion to such an extent that would support a 
higher rating under this provision of the amended 
regulations.  As forward flexion is not limited to 30 degrees 
or less as required for the next higher disability rating, a 
rating in excess of 20 percent is not warranted.  

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  Specifically, in the July 2007 VA examination, he 
indicated that his low back pain affected was exacerbated by 
bending over, repeatedly lifting heavy materials, and walking 
more than one mile or for more than one hour.  Additionally, 
according to a May 2007 letter from his private chiropractor, 
he reported experiencing increased pain when lifting weights 
and driving.  

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his 
reports of back pain are consistent with the evidence of 
record and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such to 
support the next-higher 40 percent evaluation. 

Although the veteran reported pain as stated above and, in 
the July 2007 VA examination, flare-ups that occurred four to 
five times a month and lasted for one to seven days, the 
weight of the evidence does not establish an increased level 
of impairment from the exacerbations.  

Despite his reported occasional use of a cane to assist with 
ambulation during periods of sudden onsets of pain, the July 
2007 VA examination revealed that he was independent in 
mobility, occupational functioning, driving, and activities 
of daily living, including eating, grooming, bathing, 
toileting, and dressing.  Further, the VA physician indicated 
no additional loss of range of motion due to weakness, 
fatigue, lack of endurance, or incoordination.  Limited 
flexion to 60 degrees and limited extension to 20 degrees 
were the only reported functional limitations noted as due to 
pain.  

Therefore, even considering the veteran's subjective 
complaints of pain and flare-ups, the medical evidence 
suggests he still possessed substantial range of motion.  
Accordingly, the evidence does not warrant a higher rating 
under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  The most July 
2007 VA examination, where the veteran's symptoms were 
reported as most severe, revealed range of motion of the 
thoracolumbar spine as flexion to 50 degrees, extension to 20 
degrees, left and right lateral bending to 30 degrees, and 
left and right rotation to 30 degrees.  Because ankylosis of 
the entire thoracolumbar spine has not been shown, there is 
no basis for a disability rating in excess of 20 percent.  

Further, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  In this case, the Board 
acknowledges December 2003 X-rays findings that suggested 
slight wedging of T11 through L2 and moderately narrowed disk 
space at L6 through L1.  

However, despite the veteran's reported flare-ups during the 
July 2007 VA examination, for which he stated that he retired 
to bed and did nothing, the VA physician noted that the 
veteran had not experienced any incapacitating episodes of 
intervertebral disk syndrome that required bed rest as 
prescribed by a physician.  Because the evidence does not 
show that he was incapacitated for a duration of at least 4 
weeks in the past 12-month period for which he was prescribed 
bedrest by a physician, the Board finds that there is no 
basis for a higher rating for intervertebral disc syndrome 
pursuant to this provision.

In addition, considering the veteran's reports of radiating 
pain and numbness in the left leg, the Board has contemplated 
whether he is entitled to an additional disability rating for 
neurological manifestations.  In a May 2004 treatment record, 
he complained of burning paresthesias of his left lower 
extremity to his foot, which caused severe pain and a 
perception that his leg was too heavy to lift.  As a result, 
he was diagnosed with lower back pain, with radicular 
symptoms by history.  

However, the listing of such symptomatology as a part of the 
history or complaints section of the examination report does 
not equate to a medical nexus opinion of etiology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Despite the veteran's competency to report symptomatology as 
it comes to him through his senses, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

A review of the medical evidence does not suggest 
neurological pathology associated with the left leg.  
Specifically, normal neurological findings were noted in all 
three VA examinations in August 2004, September 2005, and 
July 2007.  Of importance, while the most recent VA 
examination of July 2007 revealed a positive Lasegue's sign 
of 60 degrees on the left, the examining physician indicated 
no sensory deficit and 5/5 strength in both lower 
extremities.  Also, knee jerk and ankle jerk tests were 
normal, and the VA physician noted that there were no non-
organic physical signs (e.g., Waddell tests or others).

Further, normal neurological findings were noted in VA 
outpatient treatment reports.  For example, a May 2005 report 
indicated negative straight leg raise tests bilaterally, and 
a July 2005 report noted full muscle strength of the lower 
extremities and intact heel-to-shin movements bilaterally. 

In this case, the Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  See Cartright, 
2 Vet. App. at 25 (interest in the outcome of a proceeding 
may affect the credibility of testimony).  For this reason, 
the Board finds that the weight of the competent evidence 
does not establish neurological pathology associated with the 
left leg, and therefore an assignment of a separate 
neurologic rating is not warranted in this case. 

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
back disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not show any periods of 
hospitalization in relation to the veteran's back disability.  
Further, despite his statements purporting that his low back 
pain affects his employment, the preponderance of the 
evidence does not indicate that his condition has resulted in 
any occupational impairment or that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  

While he reported occasionally suffering a great deal of pain 
at work in an October 2007 statement, the July 2007 VA 
examination established that he was employed full-time.  
Moreover, according to a November 2005 VA examination, he was 
not prevented from carrying out his occupational duties 
despite the presence of low back pain. 

Further, the scheduler rating criteria for thoracolumbar 
disabilities specifically contemplate spine limitation of 
motion due to pain, radiating pain, stiffness, and aching.  
As stated above, even considering the veteran's complaints of 
pain, substantial range of motion was demonstrated in the 
most recent July 2007 VA examination (pain was not noted 
until flexion to 50 degrees, extension to 20 degrees, left 
and right lateral bending to 30 degrees, and left and right 
rotation to 30 degrees).  Hence, referral for assignment of 
an extra-schedular evaluation is not warranted in this case.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for a lumbosacral strain, the 
Board is unable to grant the benefits sought.  The Board 
finds that his symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  
 
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

Specifically, an October 2005 statement of the case (SOC) was 
sent to the veteran, informing him of the specific rating 
criteria used for the evaluation of his claim.  The SOC 
advised him of the rating considerations of 38 C.F.R. § 4.2, 
explaining that each disability will be considered from the 
point of view of the veteran working or seeking work, and of 
38 C.F.R. § 4.10, describing the evaluation of a disability 
based on the ability to function in daily life and 
employment.  The October 2005 SOC also presented him with the 
correct diagnostic codes used to evaluate his disability.  

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating.  Therefore, he can be expected to understand what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  Specifically, during the VA examination in 
July 2007, he discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability has on his daily life, including the impacts on 
exercising, ambulating, and participating in other 
recreational and occupational activities.  

Also, in an October 2007 statement, he described experiencing 
increased pain when sitting, driving, and playing with his 
children.  Additionally, he submitted a daily log of his 
symptoms from November 2005 through December 2005 and from 
January 2006 though March 2006, which described such symptoms 
as loss of interest in sexual activities and the difficulties 
faced by him when sleeping and exercising.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO has obtained VA treatment 
records and service records, and the veteran submitted 
private treatment records and statements in support of his 
claim.  Additionally, he underwent VA medical examinations in 
August 2004, September 2005, and July 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A disability rating in excess of 20 percent for a lumbosacral 
strain is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


